t c memo united_states tax_court gregory eugene thompson petitioner v commissioner of internal revenue respondent docket no filed date gregory eugene thompson pro_se douglas s polsky for respondent memorandum opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy- related penalty under section for there are four issues for decision we are first asked to decide whether petitioner should have included a distribution 1all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated from his retirement account in his income in we hold that he should have included the distribution in income in the second issue is whether petitioner is liable for the 10-percent additional tax on the distribution from his retirement account under sec_72 we hold that he is the third issue is whether petitioner is liable for the accuracy-related_penalty under sec_6662 we hold that he is the fourth issue is whether we should impose a penalty on petitioner under sec_6673 we hold that we shall not impose a penalty in this case but caution petitioner that he is at risk of a penalty if he brings similar arguments before the court in the future background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in humansville missouri at the time he filed the petition petitioner was the superintendent of schools_for the humansville r-iv school district in humansville missouri petitioner had a retirement account with the school district regarding his employment which account was administered by the public school retirement_system of missouri psrs the parties agree that the psrs retirement_plan was a qualified_plan under sec_401 petitioner’s employment was terminated in date after the termination petitioner contacted psrs to determine how long it would take to obtain a distribution from his retirement account psrs advised petitioner that it would take about days petitioner planned to use the distribution to live on during petitioner requested a distribution from his retirement account in mid-date the distribution did not take as long to process as anticipated petitioner received dollar_figure from his retirement account in date psrs withheld dollar_figure in federal tax from the distribution petitioner wa sec_53 when he received the distribution the retirement_plan issued petitioner a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc reporting it paid petitioner the dollar_figure from his retirement account in and that it withheld dollar_figure in federal tax from the distribution petitioner did not report the distribution on his tax_return for however petitioner crossed out the taxable_amount on the line on the return for reporting pension and annuity income and wrote in mistake and next year petitioner also attached a statement to his return for explaining that he did not want the funds from his retirement_plan in and asserting that he would not pay taxes on the funds for petitioner reported the distribution from the retirement account as wages on his return for respondent issued a deficiency_notice for in which respondent determined that petitioner should have reported the distribution as income in that petitioner was liable for the 10-percent additional tax on the distribution under sec_72 and that petitioner was liable for the accuracy-related_penalty petitioner timely filed a petition discussion we are asked to consider whether petitioner was required to include the distribution from his retirement account in his income for the year he received it or the year he intended to spend it we are also asked to consider whether petitioner is liable for the 10-percent additional tax on the distribution under sec_72 and whether petitioner is liable for the accuracy-related_penalty we shall finally consider whether to impose a penalty on petitioner under sec_6673 we shall consider each of these issues in turn i whether the distribution is includable in income for we first consider whether petitioner should have included the distribution from his retirement account in his income for the year he received the distribution we begin by outlining the governing law gross_income includes all income from whatever source derived sec_61 this includes items included under sec_72 relating to annuities and retirement accounts sec_61 2petitioner does not claim the burden_of_proof shifts to respondent under sec_7491 petitioner also did not establish he satisfies the requirements of sec_7491 we therefore find that the burden_of_proof remains with petitioner as to any factual issue affecting his liability for the deficiency in his tax the recipient of amounts paid or distributed out of a retirement account generally includes the distributions in gross_income under the provisions of sec_72 sec_408 see also sec_61 111_tc_250 the amounts distributed from a retirement account are generally included in the payee’s gross_income for the taxable_year in which the distribution is received sec_1 a income_tax regs the parties agree that the retirement_plan was a qualified_retirement_plan the parties also agree that petitioner actually received the cash distribution in date accordingly petitioner must include the distribution in his income for the year he received it see sec_1_408-4 sec_1 c i income_tax regs petitioner argues that he intended to use the funds in and thus is not taxable on the funds until petitioner is misguided he received the distribution in and was therefore taxable on the funds in see sec_1_408-4 sec_1_446-1 income_tax regs petitioner relies on various subsections of sec_72 such as a b and h to argue that the distribution should not be included in his gross_income for any year petitioner misapplies the subsections of sec_72 upon which he relies the distribution from the retirement account was not an annuity and petitioner did not exercise any option to receive an annuity with respect to the retirement account petitioner also makes numerous arguments that his income is not subject_to tax including arguments that there is no definition of income and taxable in the code that no person is liable for the income_tax and arguments based on the sixteenth_amendment to the constitution of the united_states all of these arguments have been considered by this and other courts to be frivolous and groundless we decline to address them further to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir ii does the 10-percent additional tax apply to the distribution we next consider whether petitioner is liable for the percent additional tax on the early distribution from his retirement account under sec_72 sec_72 imposes a 10-percent additional tax on early distributions from qualified retirement accounts there are certain exceptions to the imposition of the 10-percent additional tax which include distributions made on or after the date the employee attains years old distributions made to the employee to the extent such distributions do not exceed amounts paid for medical_care distributions to unemployed 3petitioner states on brief that respondent determined in the deficiency_notice that petitioner is liable for the percent additional tax under sec_72 for premature_distributions_from_annuity_contracts as well as the additional tax under sec_72 petitioner has misunderstood respondent’s determinations respondent did not determine petitioner was liable for any additional tax under sec_72 only sec_72 persons for health insurance premiums and distributions from certain plans for first home purchases sec_72 a v b d f the purpose of the 10-percent additional tax is to discourage premature distributions from iras that frustrate the intention of saving for retirement 106_tc_337 see also s rept pincite c b supp petitioner wa sec_53 years old when he received the distribution from the retirement account he used the funds for living_expenses after being terminated from his job petitioner has not asserted and we do not find that any of the exceptions under sec_72 apply to the early distribution from his retirement_plan petitioner also makes several arguments why the 10-percent additional tax should not apply to the early distribution all of which we find to lack merit for example petitioner asserts that sec_72 does not apply because the retirement account is not a contract we disagree sec_72 applies to qualified_retirement_plans the parties do not dispute that the retirement_plan here is a qualified_retirement_plan sec_401 petitioner also argues that only the interest is taxable and that the retirement_plan itself not petitioner is liable for the tax again we disagree the recipient of an early distribution is liable for the 10-percent additional tax not the retirement_plan sec_72 the additional tax is percent of the amount includable in gross_income for the year id petitioner also argues that psrs’s 20-percent withholding on the early distribution accounts for the 10-percent additional tax under sec_72 and the 10-percent additional tax under sec_72 and asserts that no law authorizes this withholding respondent did not determine nor do we find that petitioner is liable under sec_72 see supra note withholding of percent generally is required on any eligible_rollover_distribution such as the distribution to petitioner unless the employee elects a direct_rollover sec_402 c c the amount withheld as tax may be credited toward the tax_liability however sec_31 in fact respondent adjusted the tax respondent determined that petitioner owed in the deficiency_notice by crediting the amount withheld on the distribution against the amount respondent determined petitioner owed on the premature_distribution we therefore sustain respondent’s determination that petitioner is liable for the 10-percent additional tax on the early distribution iii accuracy-related_penalty we next consider whether petitioner is liable for the accuracy-related_penalty under sec_6662 respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that is it appropriate to impose the penalty see 116_tc_438 a taxpayer is liable for an accuracy-related_penalty of percent of any portion of an underpayment attributable to among other things a substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax under sec_6662 if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 b and d a sec_1_6662-4 income_tax regs petitioner reported he owed dollar_figure for and respondent determined upon examination that petitioner owed dollar_figure thus petitioner understated the tax on his return by dollar_figure which is greater than percent of the tax required to be shown on the return or dollar_figure accordingly respondent has met his burden of production with respect to petitioner’s substantial_understatement_of_income_tax for the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking 4respondent adjusted petitioner’s reported tax_liability to dollar_figure after examining the taxable_income petitioner reported on the return into account all the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1 b income_tax regs the taxpayer bears the burden_of_proof with respect to reasonable_cause higbee v commissioner supra pincite petitioner failed to assert any arguments that reasonable_cause existed petitioner focused his arguments on why the distribution should not be treated as income should not be subject_to the additional tax as well as tax-protester type arguments that wages are not income specifically petitioner did not argue and did not introduce any evidence that he acted with reasonable_cause or in good_faith with respect to the underpayment for after considering all of the facts and circumstances we find that petitioner has failed to establish that he had reasonable_cause and acted in good_faith with respect to the underpayment accordingly we sustain respondent’s determination that petitioner is liable for the accuracy-related_penalty for 5petitioner states that the code is difficult for the irs to understand relying on a case involving the recovery_of attorney’s fees mckee v commissioner tcmemo_2004_115 as supplemented tcmemo_2004_169 revd 209_fedappx_691 9th cir there is no uncertainty about petitioner’s legal obligations here see eg 59_tc_473 rosanova v commissioner tcmemo_1985_306 grant v commissioner tcmemo_1980_242 iv sec_6673 penalty we now consider whether petitioner should be held liable for a penalty under sec_6673 we take this opportunity to warn petitioner that we are authorized to impose a penalty of up to dollar_figure on a taxpayer if the court finds among other things that the taxpayer’s position in proceedings is frivolous or groundless a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law see 791_f2d_68 7th cir see also 820_f2d_1464 9th cir 115_tc_523 the purpose of sec_6673 is to compel taxpayers to think and conform their conduct to settled tax principles coleman v commissioner supra see also 119_tc_285 the section is a penalty provision intended to deter and penalize frivolous claims and positions in proceedings before this court petitioner makes numerous frivolous arguments on brief petitioner asserts that none of his income is taxable arguing that wages are not income and no person is liable for income_tax though we do not impose a penalty here nor does respondent ask us to impose a sec_6673 penalty we caution petitioner that should he bring similar arguments before this court in the 6we have jurisdiction to hear the case notwithstanding that we find petitioner’s arguments frivolous petitioner’s assertions to the contrary are incorrect future he is at risk that the court is likely to impose such a penalty up to dollar_figure we sustain respondent’s determinations in the deficiency_notice we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
